Citation Nr: 1632428	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for retinitis pigmentosa and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Douglas Brooks, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corp from July 1959 to June 1978, including service the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

A Board video conference hearing was held in June 2016; the transcript has been associated with the record.  Although the Veteran's representative was not present,  the Veteran elected to proceed with the hearing.  

That same month, the Veteran submitted additional evidence.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2013 and, thus, a waiver of this additional evidence is not necessary.  As such, the Board may properly consider such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for retinitis pigmentosa on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 1984 decision, the RO denied service connection for retinitis pigmentosa because new and material evidence had not been submitted; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the February 1984 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for retinitis pigmentosa.


CONCLUSIONS OF LAW

1.  The February 1984 decision that denied service connection for retinitis pigmentosa is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The additional evidence received since the February 1984 decision is new and material, and the claim for service connection for retinitis pigmentosa is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for retinitis pigmentosa is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection retinitis pigmentosa in a March 1979 rating decision on the basis that, this condition was a constitutional or developmental abnormality and, thus, it was not considered a disability for VA purposes.  The Veteran appealed this determination to the Board.  The Board denied the claim in a May 1980 decision finding that the Veteran's disorder, by its very nature, pre-existed the Veteran's entry to active service and any increase in severity was due to the natural progression of the condition.  In February 1984, the RO again denied the Veteran's claim for service connection as the Veteran had not submitted any new and material evidence.  The Veteran did not initiate an appeal from this determination.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the February 1984 decision became final.  38 U.S.C.A. § 7105(c) (West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

At the time of the February 1984 decision, the evidence of record consisted of service treatment records and the Veteran's statements.  These records show an assessment of retinitis pigmentosa approximately in April 1976 and indicate that the Veteran was first diagnosed in 1959.  In his statements of record, the Veteran acknowledged that his retinitis pigmentosa was genetic, but that it was aggravated by his active service.      
 
Since the February 1984 decision, additional evidence has been associated with the record, including additional statements and hearing testimony from the Veteran, VA treatment records and a September 2010 VA examination report.  VA treatment records show that the Veteran is legally blind due to retinitis pigmentosa.  The VA examination report indicated that the Veteran was diagnosed with retinitis pigmentosa, which was a genetic eye disease.  However, the examiner could not resolve this issue without resort to mere speculation. 

In his statements of record and at the Board hearing, the Veteran reported that his retinitis pigmentosa was aggravated in service beyond its natural progression.  His representative asserted in a June 2016 statement that although the service treatment records referred to a diagnosis in 1959, the evidence documented no signs of eye problems until October 1975.  Moreover, importantly, in July 1990, VA General Counsel issued an opinion finding that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury. (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

Thus, in light of the General Counsel opinion and the Veteran's statements that his retinitis pigmentosa was aggravated in service beyond its natural progression during active service, the evidence received since the February 1984 decision is new and material as it is not redundant of evidence already of record in February 1984, and relates to the unestablished fact of whether the Veteran's retinitis pigmentosa was aggravated by superimposed disease or injury service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for retinitis pigmentosa is reopened.  38 U.S.C.A. § 5108.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for retinitis pigmentosa is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claim for service connection for retinitis pigmentosa, the Board finds that further development is warranted.  

Initially, the Board observes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, as noted above, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  

As noted above, the Veteran was afforded a VA examination in September 2010.  The examiner indicated that an opinion could not be given without resort to mere speculation.  However, she did not provide any further explanation.  The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiner did not fully explain why she was unable to render an opinion without resorting to speculation, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   
Accordingly, the Board finds that another VA examination should be afforded to the Veteran.  The Board finds that an examination should be given as opposed to an opinion only so that complete medical history can be obtained from the Veteran.  However, if the Veteran is unable to report to another examination, a VA medical opinion based on review of the record should be obtained. 

Moreover, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from August 2010.  However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dated from August 2010 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from August 2010 to the present.  

2.  After obtaining all outstanding records, the AOJ should schedule the Veteran for a VA eye examination.  If the Veteran cannot attend such examination, a VA medical opinion should be obtained.  The claims file should be made available to the examiner for review.  The examiner is asked to respond to the following:

Whether the Veteran's retinitis pigmentosa constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(a)  If the Veteran's retinitis pigmentosa is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(b)  If the examiner finds that the Veteran's retinitis pigmentosa is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

All opinions should be accompanied by a clear rationale.  

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


